DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
1.	Applicant’s response filed 8/22/2022 was received.  The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .  The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
Election/Restrictions
2.	Applicant’s elections without traverse of Invention I, Species 2-a, a solid electrolyte, and sub-species 2-a-1:  a blend of alginate, silicon particles and carbon or graphite for Species 2 were previously acknowledged. 
With respect to Species 1 and Species 3, Applicant’s confirmed election as filed on 8/22/2022 of Species 1-a (solid electrolyte) and Species 3-a (nanostructures of carbon) is noted, wherein this election is treated as an election without traverse given no arguments are made.    
	Claims 1, 4, 6, 12 and 13 are currently under examination with claims 5, 7, 8, and 16 being cancelled in the instant response.

Specification
3.	The amendments presented on 8/22/2022 to the specification are accepted (i.e., they do not introduced new matter); however, the following objections either remain or are newly introduced:
The third page 8 replacement paragraph now has an improper spacing between Liphosphate (which should be Li-phosphate) and “NMC”.
The page 11 replacement paragraph dose not correct LiO2.
Appropriate correction is required.
Claim Objections
4.	The prior Office Action objections to claims 1, 4-8, 12, 13, and 16 are withdrawn in view of either the cancellation of the claim and/or the appropriate correction filed.

5.	Claims 6 and 13 are objected to for the following reasons:
Claim 1 recites in part, “wherein the nanostructures of carbon are carbon nanotubes or nanospheres of carbon.”  Claim 6 then recites “wherein the nanostructures of carbon are nanotubes of carbon.”  For clarity, claim 6 should be amended to recite, ““wherein the nanostructures of carbon are carbon nanotubes” such that proper antecedent basis is fully invoked.
Claim 13 is objected to given the large space between line 2 and line 3:

    PNG
    media_image1.png
    99
    640
    media_image1.png
    Greyscale

Appropriate correction is required.

Claim Rejections - 35 USC § 112
6.	The rejections of claim 1, and thus dependent claims 5-8, 12, 13, and 16, under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, for scope of enablement (sections 6 and 7 of the prior Office Action) are withdrawn in view of the amendments provided.
	The rejection of claim 8 under 35 U.S.C. 112(a) or pre-AIA  35 U.S.C. 112, first paragraph, as based on a disclosure which is not enabling is withdrawn given the claim has been canceled.   
	The rejections of claim 1, and thus dependent claims 4-8, 12-13, and 16, claim 5, claim 6, claim 8, claim 12, and claim 16, under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite are withdrawn in view of either the appropriate amendments filed or the cancellation of the claim(s).

7.	Claim 4 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
	Claim 4 recites, “the algal-derived material” in line 1.  There is insufficient antecedent basis for this feature.  Amending the claim to “an algal-derived material” would not correct the issue as the claim would then be rejected as indefinite as omitting the necessary structural cooperative relationships of the components (i.e., what is the claimed “an algal-derived material” part of within the lithium-ion battery construct presented?).  Claim 1 has been amended to change “an algal-derived material” to “an alginate” such that the claim does not recite any further features in terms of what appears to be the intent of the claim.  It thus appears the appropriate course of action is to cancel claim 4.  
	Appropriate correction is required.  

Evidential Reference Section
8.	Evidential Reference 1:  The Cameo database entry for “Abaca” provides evidence that manila hemp (a synonym for abaca) contains natural cellulose fibers and lignin (copy provided).
	
Claim Rejections - 35 USC § 103
9.	The rejection of claims 1, 4, 6, 12-13 are rejected under 35 U.S.C. 103 as being unpatentable over Omoda et al. (US 2017/0018802) in view of Deng (US 2018/0358656) is withdrawn in view of the claim amendments.
	The rejection of claims 1, 4, and 7 under 35 U.S.C. 103 as being unpatentable over 
Wagner et al. (US 2016/0351894) in view of Omoda et al. (US 2017/0018802) is withdrawn in view of the amendments made. 

10.	Claims 1, 4, 6, and 12 are rejected under 35 U.S.C. 103 as being unpatentable over Wagner et al. (US 2016/0351894) in view of Li et al. (US 2016/0365573) and Eguchi et al. (US 2011/0292568).
	Regarding claim 1, Wagner teaches a lithium-ion battery (abstract; entire disclosure) comprising an anode and a cathode, separated by a separator (P73), and an electrolyte in contact with said anode, said cathode and said separator (73), 
wherein the anode comprises hollow carbon nanospheres (“nanostructures of carbon” and “wherein the nanostructures of carbon are carbon nanotubes or nanospheres of carbon”), and further comprises a metal/metalloid component that may be silicon particles (P24), and binder that is an alginate (P28) blended with said nanospheres of carbon and said silicon particles (P8-29, 59; entire disclosure).
	Wagner fails to teach wherein said silicon particles are silicon microparticles encapsulated in a graphene shell as claimed.  In the same field of endeavor, Li teaches analogous art of a negative electrode battery active material that is comprised of silicon microparticles encapsulated in a graphene shell (entire disclosure), wherein the graphene cage acts a strong and flexible buffer during galvanostatic cycle allowing the SiMP (Si microparticles) to expand and fracture within the cage while retaining conductivity, wherein the graphene-encapsulated SiMP exhibits the longest cycle life and highest areal capacity reported for microscale Si (P29).  
Therefore, it would have been obvious to one having ordinary skill in the art at the effective filing date of the invention to select as the silicon particles of Wagner, the silicon microparticles encapsulated in a graphene shell as taught by Li in order to yield the advantageous and predictable results described above, the courts holding that the selection of a known material based on its suitability for its intended use supports a prima facie obviousness determination in Sinclair & Carroll Co. v. Interchemical Corp., 325 U.S. 327, 65 USPQ 297 (1945) (MPEP § 2144.07; see also In re Leshin, 277 F.2d 197, 125 USPQ 416 (CCPA 1960) (selection of a known plastic to make a container of a type made of plastics prior to the invention was held to be obvious).  Additionally, the substitution of one known element (silicon microparticles encapsulated in a graphene shell) for another (silicon particles) yields predictable results to one of ordinary skill in the art (i.e., allowing the silicon microparticles to fracture while retaining conductivity and providing an anode with the longest cycle life and highest areal capacity reported for microscale Si) also supports a conclusion that a claim is obvious (MPEP § 2143, Exemplary Rationale B).  
Wagner is directed toward the negative electrode active material and negative electrode composition for lithium ion batteries and tests said negative electrode in a test cell as described and does not detail the components as claimed with respect to the cathode comprises a lithium compound; the electrolyte is a solid electrolyte; and the separator comprises lignin or natural cellulose fibers acting as an electrical isolator.
In the same field of endeavor, Eguchi teaches analogous art of a lithium ion battery (P12, 47) comprising an anode and a cathode (P46-48), separated by a separator (P46), and an electrolyte in contact with said anode, said cathode, and said separator (P46), wherein analogous materials for the anode are utilized (P13 teaches a combination of a light metal and a carbonaceous substance), wherein the cathode includes a cobalt/lithium mixed oxide, lithium mixed oxides containing aluminum or a transition metal element including nickel (P12) with lithium cobaltate (LiCoO2) utilized in the examples (P53, 61, etc.) (i.e., “the cathode comprises a lithium compound”), the electrolyte is a solid electrolyte (P46), and the separator comprises natural cellulose fibers or Manila hemp and is an insulating film (“acts as an electrical isolator”) (P51) (note that Manila hemp intrinsically includes both natural cellulose fibers and lignin as evidenced by Evidential Reference 1 cited above).  
Therefore, it would have been obvious to one having ordinary skill in the art at the effective filing date of the invention to look to known lithium-ion battery materials for each of the cathode material, the electrolyte material, and the separator material such as those taught by Eguchi to pair with the anode of Wagner, Wagner only teaching test cell components, given the selection of a known material based on its suitability for its intended use supports a prima facie obviousness determination in Sinclair & Carroll Co. v. Interchemical Corp., 325 U.S. 327, 65 USPQ 297 (1945) (MPEP § 2144.07).  See also In re Leshin, 277 F.2d 197, 125 USPQ 416 (CCPA 1960) (selection of a known plastic to make a container of a type made of plastics prior to the invention was held to be obvious).  
Moreover, with respect to the general combination of prior art references to meet the claim, the courts have held  the following (MPEP § 2143):  
The rationale to support a conclusion that the claim would have been obvious is that all the claimed elements were known in the prior art and one skilled in the art could have combined the elements as claimed by known methods with no change in their respective functions, and the combination yielded nothing more than predictable results to one of ordinary skill in the art. KSR, 550 U.S. at 416, 82 USPQ2d at 1395; Sakraida v. AG Pro, Inc., 425 U.S. 273, 282, 189 USPQ 449, 453 (1976); Anderson’s-Black Rock, Inc. v. Pavement Salvage Co., 396 U.S. 57, 62-63, 163 USPQ 673, 675 (1969); Great Atl. & P. Tea Co. v. Supermarket Equip. Corp., 340 U.S. 147, 152, 87 USPQ 303, 306 (1950).

Accordingly, in the absence of new or unexpected results for which objective evidence exists and that is fully commensurate in scope with the claimed subject matter, the combination of claimed elements, each known in the prior art, the combination thereof providing the predictable result of a functional lithium ion battery construct, is considered obvious (MPEP § 2143).
Regarding claim 4, Wagner teaches wherein “the algal-derived material” [amended to be “an alignate” in claim 1] is an alginate (P28). 
Regarding claim 6, Wagner fails to disclose the anode comprises nanostructures of carbon that are carbon nanotubes.  Wagner teaches the anode may further comprise a carbonaceous material for electrical conductivity (P31) and teaches carbon black, graphite, (P30-31), but fails to explicitly teach carbon nanotubes for the electrically conductive carbonaceous material of the anode.  Eguchi as applied above teaches suitable conducting agents to be added to the anode include carbon black, graphite, and carbon nanotubes (P21) and thus establishes the suitability of carbon nanotubes as an equivalent carbonaceous conducting agent of an anode.
Therefore, it would have been obvious to one having ordinary skill in the art at the effective filing date of the invention to select carbon nanotubes as the carbonaceous conducting agent of Wagner given Eguchi teaches suitability of carbon nanotubes as an equivalent carbonaceous conducting agent of an anode to the materials taught by Wagner (graphite, carbon black), the courts holding that the selection of a known material based on its suitability for its intended use supports a prima facie obviousness determination in Sinclair & Carroll Co. v. Interchemical Corp., 325 U.S. 327, 65 USPQ 297 (1945) (MPEP § 2144.07; see also In re Leshin, 277 F.2d 197, 125 USPQ 416 (CCPA 1960) (selection of a known plastic to make a container of a type made of plastics prior to the invention was held to be obvious).  Additionally, the substitution of one known element (carbon nanotubes as an electrically conductive carbonaceous substance) for another (graphite or carbon black of Wagner) yielding predictable results to one of ordinary skill in the art (i.e., a desired degree of electrical conductivity, cost of material, etc.) also supports a conclusion that a claim is obvious (MPEP § 2143, Exemplary Rationale B).  
Regarding claim 12, Wagner as modified by Eguchi teaches wherein “the lithium compound” is selected from the group claimed including at least the examples of a cobalt/lithium mixed oxide, lithium mixed oxides containing aluminum or a transition metal element including nickel (P12) with lithium cobaltate (LiCoO2) utilized in the examples (P53, 61, etc.).
Wagner as modified by Eguchi also teaches the cathode includes a conducting agent exemplified as carbon nanotubes or carbon nanospheres (P21).
Therefore, it would have been obvious to one having ordinary skill in the art at the effective filing date of the invention to also include the carbon nanotubes and/or nanospheres as a conducting agent in the cathode of modified Wagner given Eguchi teaches such a technique and configuration is known, thereby providing the predictable results of providing an electrically conductive entity within the cathode.   The rationale to support a conclusion that the claim would have been obvious is that all the claimed elements were known in the prior art and one skilled in the art could have combined the elements as claimed by known methods with no change in their respective functions, and the combination yielded nothing more than predictable results to one of ordinary skill in the art.

11.	Claim 13 is rejected under 35 U.S.C. 103 as being unpatentable over Wagner et al. (US 2016/0351894) in view of Li et al. (US 2016/0365573) and Eguchi et al. (US 2011/0292568) as applied to at least claims 1 and 12 above, and further in view of Yushin et al. (US 2012/0088155).
Regarding claim 13, Wagner as modified fails to disclose the cathode additionally comprises a material made from algae.  It is noted that this language is analogous to “an algal-derived material” (see prior Office Action); however, for compact prosecution purposes, the claim is interpreted to require as the material, an alginate or algae, (versus alternative materials that can be made from algae such as hard carbon, polyethylene, etc.).
In the same field of endeavor, Yushin teaches analogous art of lithium ion  battery electrode compositions and specifically alginate-containing compositions for use in lithium ion battery applications and electrodes (title; P9, 41).  Yushin teaches it is a known technique to utilize alginates in both cathodes and anodes of batteries as the carboxy groups bind well to most cathode and anode materials (P44), wherein the cathode materials recited include LiCoO2 and other various lithium containing metal oxides (LiFePO4, LiNiO2, etc.) (P47).  The alginate materials are taught as being made from algae (P42).  Yushin teaches that the alginate-containing materials when utilized with cathodes for Li-ion batteries provide the benefits of strong bonding between cathode particles, conductive additives, and the current collector which may beneficial for long cycle life of the batteries; are environmentally friendly and will reduce cost of the cathode; and help with uniformity in the slurry and electrode achieved which benefits performance and longer lifetime characteristics (P70).  
Therefore, it would have been obvious to one having ordinary skill in the art at the effective filing date of the invention to provide the cathode of modified Wagner with an alginate material (“a material made from algae”) given Yushin teaches such a technique is known in the art and provides the benefits of strong bonding between cathode particles, conductive additives, and the current collector which may beneficial for long cycle life of the batteries; are environmentally friendly and will reduce cost of the cathode; and help with uniformity in the slurry and electrode achieved which benefits performance and longer lifetime characteristics (P70).  

12.	Claims 1, 4, 6, 12 and 13 are rejected under 35 U.S.C. 103 as being unpatentable over Yushin et al. (US 2012/0088155) in view of Li et al. (US 2016/0365573) and Eguchi et al. (US 2011/0292568).
	Regarding claim 1, Yushin teaches alginate-containing compositions for use in lithium ion battery applications and electrodes (title; P9, 41; entire disclosure relied upon).  Yushin teaches a lithium-ion battery comprising an anode (P46-48) and a cathode (P70), separated by a separator (P72), and an electrolyte in contact with said anode, said cathode and said separator (P50, 61, 70, 81), wherein the anode comprises a conductive carbon additive (“comprises carbon”) (P48), and further comprises silicon particles and an alginate-containing binder blended with the carbon conductive additive and the silicon particles (P46-60, 65); wherein the silicon particles are silicon microparticles that are coated with carbon (P47, 64); and wherein the cathode comprises a lithium compound (P47).
	Yushin teaches the silicon particles may be silicon microparticles coated with carbon (P47, 64), but fails to specifically teach silicon microparticles encapsulated in a graphene shell (i.e., a species of the taught genus).  In the same field of endeavor, Li teaches analogous art of a negative electrode battery active material that is comprised of silicon microparticles encapsulated in a graphene shell (entire disclosure), wherein the graphene cage acts a strong and flexible buffer during galvanostatic cycle allowing the SiMP (Si microparticles) to expand and fracture within the cage while retaining conductivity, wherein the graphene-encapsulated SiMP exhibits the longest cycle life and highest areal capacity reported for microscale Si (P29).  
Therefore, it would have been obvious to one having ordinary skill in the art at the effective filing date of the invention to select as the silicon microparticles coated with carbon of Yushin, the silicon microparticles encapsulated in a graphene shell as taught by Li in order to yield the advantageous and predictable results described above, the courts holding that the selection of a known material based on its suitability for its intended use supports a prima facie obviousness determination in Sinclair & Carroll Co. v. Interchemical Corp., 325 U.S. 327, 65 USPQ 297 (1945) (MPEP § 2144.07; see also In re Leshin, 277 F.2d 197, 125 USPQ 416 (CCPA 1960) (selection of a known plastic to make a container of a type made of plastics prior to the invention was held to be obvious).  
Yushin fails to teach the conductive carbon additive (P48, 65) is specifically a carbon nanostructure in form of carbon nanotubes or nanospheres of carbon; the electrolyte is a solid electrolyte; and the separator comprises lignin or natural cellulose fibers acting as an electrical isolator.  In the same field of endeavor, Eguchi teaches analogous art of a lithium ion battery (P12, 47) comprising an anode and a cathode (P46-48), separated by a separator (P46), and an electrolyte in contact with said anode, said cathode, and said separator (P46), wherein analogous materials for the anode are utilized (P13 teaches a combination of a light metal and a carbonaceous substance), wherein the cathode includes a cobalt/lithium mixed oxide, lithium mixed oxides containing aluminum or a transition metal element including nickel (P12) with lithium cobaltate (LiCoO2) utilized in the examples (P53, 61, etc.) (i.e., “the cathode comprises a lithium compound”), wherein a carbonaceous conducting agent for the anode is exemplified as carbon nanotubes or carbon nanospheres (P21), the electrolyte is a solid electrolyte (P46), and the separator comprises natural cellulose fibers or Manila hemp and is an insulating film (“acts as an electrical isolator”) (P51) (note that Manila hemp intrinsically includes both natural cellulose fibers and lignin as evidenced by Evidential Reference 1 cited above).  
Therefore, it would have been obvious to one having ordinary skill in the art at the effective filing date of the invention to combine all the elements claimed and known in the prior art, although not necessarily in a single prior art reference (i.e., combining Eguchi’s specific battery materials with those taught by Yushin), with the only difference between the claimed invention and the prior art being the lack of actual combination of the elements in a single prior art reference, wherein one having ordinary skill in the art could have combined the elements as claimed by known methods, and that in combination, each element merely performs the same function as it does separately; wherein one of ordinary skill in the art would have recognized that the results of the combination were predictable (MPEP § 2143, Exemplary Rationale A for supporting a conclusion of obviousness):  
The rationale to support a conclusion that the claim would have been obvious is that all the claimed elements were known in the prior art and one skilled in the art could have combined the elements as claimed by known methods with no change in their respective functions, and the combination yielded nothing more than predictable results to one of ordinary skill in the art. KSR, 550 U.S. at 416, 82 USPQ2d at 1395; Sakraida v. AG Pro, Inc., 425 U.S. 273, 282, 189 USPQ 449, 453 (1976); Anderson’s-Black Rock, Inc. v. Pavement Salvage Co., 396 U.S. 57, 62-63, 163 USPQ 673, 675 (1969); Great Atl. & P. Tea Co. v. Supermarket Equip. Corp., 340 U.S. 147, 152, 87 USPQ 303, 306 (1950).

Accordingly, in the absence of new or unexpected results for which objective evidence exists that is fully commensurate in scope with the claimed subject matter, the combination of claimed elements, each known in the prior art, the combination thereof providing the predictable result of a functional lithium ion battery construct, is considered obvious (MPEP § 2143).
Moreover, the selection of a known material based on its suitability for its intended use supported a prima facie obviousness determination in Sinclair & Carroll Co. v. Interchemical Corp., 325 U.S. 327, 65 USPQ 297 (1945) (MPEP § 2144.07).  See also In re Leshin, 277 F.2d 197, 125 USPQ 416 (CCPA 1960) (selection of a known plastic to make a container of a type made of plastics prior to the invention was held to be obvious).   Thus, additionally, it would have been obvious to one having ordinary skill in the art at the effective filing date of the invention to look to known, suitable lithium-ion battery materials for each of the conductive carbon additive, the electrolyte material, and the separator material such as those taught by Eguchi and implement those based on design and/or cost needs.  
  	Regarding claim 4, Yushin teaches wherein “the algal-derived material” [amended to be “an alignate” in claim 1] is an alginate (entire disclosure). 
Regarding claim 6, Yushin as modified by Eguchi teaches wherein the carbon additive may be carbon nanotubes (Eguchi: P21).  
Regarding claim 12, Yushin teaches wherein the cathode may include a conductive additive including carbon, but fails to explicitly teach “nanostructures of carbon.”  Eguchi as applied above teaches a suitable carbonaceous conducting agent for the cathode is exemplified as carbon nanotubes or carbon nanospheres (P21), thus, the selection thereof of a known, suitable conductive agent is considered prima facie obvious (MPEP 2144.07; case law cited above in rejection 1).  
Yushin further teaches wherein the lithium compound is selected from the group consisting of a lithium oxide, a lithium cobalt oxide, a lithium manganese oxide, a lithium iron phosphate, a lithium nickel manganese cobalt, a lithium nickel cobalt and aluminum oxide (P47).
Regarding claim 13, Yushin teaches wherein the cathode additionally comprises a material made from algae (entire disclosure; P70-71).  It is noted the language of a material made from algae is analogous to “an algal-derived material” (see prior Office Action); however, for compact prosecution purposes, the claim is interpreted to require as the material, an alginate or algae (versus alternative materials that can be made from algae such as hard carbon, polyethylene, etc.).

Response to Arguments
13.	Applicant’s arguments with respect to the rejection(s) of claim(s) have been fully considered and are persuasive in view of the amendments made.  Therefore, the prior Office Action rejections have been withdrawn.  However, upon further consideration, a new ground(s) of rejection is made in view of the amendments presented and the references cited above.

Conclusion
14.	The prior art previously made of record and not relied upon considered pertinent to applicant's disclosure is repeated here:
Kurihara (US 2017/0005331) teaches an active material comprising silicon, vapor grown carbon fiber and a coating layer of sodium alginate (P14; claims 13, 14);
	Lai et al. (US 2014/0322587) teaches separators within lithium ion batteries comprising alginate are known in the art as taught by Lai (P16).

15.	Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

16.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to AMANDA J BARROW whose telephone number is (571)270-7867. The examiner can normally be reached Monday-Friday 9am - 6pm CST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ula Ruddock can be reached on (571) 272-1481. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/AMANDA J BARROW/Primary Examiner, Art Unit 1729